CHARLES J. SCHUCK, Judge.
The claimant, R. L. Halsey, seeks reimbursement in the sum of $3.00, which is claimed as damages for injuries to his car, caused by state road truck 1030-16, on or about the 24th day of September 1942. It appears that the said state road truck, while being driven at and near an intersection of certain streets in Welch, McDowell county, collided with respondent’s car, and causing the damages in question.
So far as the investigation shows, there was no negligence on the part of the claimant.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the assistant attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of three dollars (S3.00).